DETAILED ACTION
Notices to Applicant
This communication is a non-final rejection on the merits. Claims 1-3, 5, and 7-15, as filed 02/07/2019, are currently pending and have been considered below.
This application is a 371 of PCT/IB2016/054960 which was filed 08/18/2016.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon and the rationale supporting the rejection would be the same under either status. 

Drawings
The drawings are objected to because Figures 2-6 are improper as they contain text on shaded surfaces which is inappropriate according to 37 CFR 1.84(p)(3). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, and 7-15 rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) *does/do not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process, machine, and/or article of manufacture which recite:
A computer-implemented method for recording a first health care event and calculating a reimbursement, the method comprising: 
--Acquiring metadata for the first health care event, the metadata comprising: 
--i. a patient identifier; 
--ii. a patient identifier entry time; 
--iii. a practitioner identifier 
--iv. a practitioner identifier entry time
--v. a health care site identifier; 
--vi. a health care site identifier entry time; and 
--vii. a medical reason for the health care event;
--Receiving a request for reimbursement; 
--Generating a list of procedures based on the medical reason; 
--Selecting a procedure from the list of procedures;
--Generating a list of required data types for the procedure; 
--Generating a list of required quality data for the procedure; 
--Acquiring raw data for the first health care event, the raw data comprising: the procedure; a medical device identifier; a medical device identifier entry time; and one or more quality data from the medical device for the procedure; and 
--Calculating a reimbursement for the first health care event based on at least the procedure, the medical device identifier, the required quality data and the one or more quality data from the medical device.

Step 2A Prong One
The broadest reasonable interpretation of these steps includes mental processes because each italicized component can practically be performed by the human mind or with pen and paper. For example, but for the computer, memory, or processor language, receiving or requiring information, generating lists, and selecting a procedure from a list in the context of this claim encompass mental process of the user as each of these steps can be done in the human mind or with pen and paper. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
claims 3, 5, 7, 8, and 11-15 which recite additional limitations that can be performed mentally or with pen and paper but for recitation of generic computer components; claim 9 recites the abstract idea of claim 1 and adds additional mental processes such as providing an annotation).  

Step 2A Prong Two
This judicial exception is not integrated into a practical application. In particular, the additional elements do not integrate the abstract idea into a practical application, other than the abstract idea per se, because the additional elements amount to no more than limitations which: amount to mere instructions to apply an exception by invoking computers as a tool to perform the abstract idea, see applicant’s specification paragraphs [0026]-[0031], see MPEP 2106.05(f)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claims 3, 5, 7, 8, and 11-15 which recite additional limitations that can be performed mentally or with pen and paper but for recitation of generic computer components, additional limitations which amount to invoking computers as a tool to perform the abstract idea; claim 9 adds additional limitations which add insignificant extra-solution activity to the abstract idea by selecting a particular data source or type of data to be manipulated). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.

Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to discussion of integration of the abstract idea into a practical application, the additional elements amount to no more than mere instructions to apply an exception. 
Dependent claims recite additional subject matter which, as discussed above with respect to integration of the abstract idea into a practical application, amount to invoking computers as a tool to perform the abstract idea. Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims (such as claim 9 which adds additional limitations which amount to elements that have been recognized as well-understood, routine, and conventional activity in particular fields, e.g., receiving or transmitting data over a network, Symantec, MPEP 2106.05(d)(II)(i), performing repetitive calculations, Flook, MPEP 2106.05(d)(II)(ii), electronic recordkeeping, Alice Corp., MPEP 2106.05(d)(II)(iii), or storing and retrieving information in memory, Versata Dev. Group, MPEP 2106.05(d)(II)(iv); see also par. [0115] of the Specification describing how many of the features of the claim exist in “current systems” and USP App. Pub. No. 2012/0033871 to Vining as described below). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Brush (USP App. Pub. No. 2012/0173266) in view of Savin (USP App. Pub. No. 2013/0317848) and Weinstein (“Surgical vs Nonoperative Treatment for Lumbar Disk Herniation The Spine Patient Outcomes Research Trial (SPORT): A Randomized Trial” by Weinstein et al.).

Regarding claim 1, Brush discloses: A computer-implemented method for recording a first health care event and calculating a reimbursement (identifying a medically appropriate action to perform during a clinical encounter (first health care event) for a patient that, if performed, results in a reimbursement to a care provider; abstract), the method comprising: 
--Acquiring metadata for the first health care event (system 200 includes a plan manager 212 (database) residing on a server of the central station 22; the plan manager 212 receives a care item for a particular patient (metadata); figures 1, 2; paragraphs [0048]-[0050], [0075]), the metadata comprising: 
(the plan manager 212 includes a patient identifier 230; paragraphs [0078], [0079]); 
--ii. a patient identifier entry time (time of clinical encounter; paragraph [0083]; “date/time of event associated with data, other clinical data associated therewith” paragraph [0077]); 
--iii. a practitioner identifier (clinician or provider identifier; paragraph [0082]);
--iv. a practitioner identifier entry time (time of clinical encounter; paragraph [0083])); 
--v. a health care site identifier (time of clinical encounter; paragraph [0083]; “date/time of event associated with data, other clinical data associated therewith” paragraph [0077]); 
--vi. a health care site identifier entry time (time of clinical encounter; paragraph [0083]; “date/time of event associated with data, other clinical data associated therewith” paragraph [0077]); and 
--vii. a medical reason for the health care event (reason for the visit; paragraph [0070]);
--Receiving a request for reimbursement (the plan manager 212 initiates reimbursement to the care provider for healthcare services provided to the patient in association with a clinical encounter; paragraph [0078]); 
--Generating a list of procedures based on the medical reason (the particular physician being visited and the reason for the visit can be utilized to identify data to include in a care ticket and/or care plan (procedures) associated with the physician visit; paragraph [0070]); 
--Selecting a procedure from the list of procedures (one or more actions to perform (selected procedure) during or in connection with a clinical encounter designated as appropriate are included within a care ticket, e.g., a care plan; paragraph [0071]);
--Generating a list of required data types for the procedure (a care ticket or care plan can be generated appropriate to the particular patient, the health history of the patient, the particular clinical encounter, etc. (required data types); paragraph [0071]); 
(guidelines, standards of care and other normative information ( quality data) are utilized to determine appropriateness of healthcare information provided within a care ticket and/or care plan; paragraph [0072]); 
--Acquiring raw data for the first health care event (system 200 includes a plan developer 210 (database) residing on a server of the central station 22; the plan developer 210 includes a patient data referencer 220 that aggregates patient data (raw data) from multiple sources; figure 2; paragraphs [0048]-[0051], [0053]), the raw data comprising: the procedure (the patient data referencer 220 references patient data upon receiving an indication to develop, generate, or update a PPH, a care ticket, or a care plan for a patient (list of procedures); paragraph [0057]); a medical device identifier (remote healthcare devices 28 that can be personal computers, servers, routers, network PCs, peer devices, etc. (medical devices including an identifier) are linked to the central station 22 via network 26; figure 1; paragraphs [0038], [0040]); a medical device identifier entry time (a PPH, a care plan, and/or a care ticket for a patient can be generated at any time prior to or during a clinical encounter; paragraph [0051 ]); and one or more quality data from the medical device for the procedure (generating a PPH for the patient from acquired patient data input from one or more remote devices 28 or a user device 214 in communication with the database 216, the plan developer 210; paragraphs [0040], [0092]); and 
--Calculating a reimbursement for the first health care event based on at least the procedure, the medical device identifier, the required quality data and the one or more quality data from the medical device (reimbursement initiator 238 facilitates reimbursement to a care provider; actions provided in a care ticket and/or care plan (procedure) can be deemed acceptable or preapproved for reimbursement; paragraph [0086]).

(two factor authentication required by the U.S. Drug Enforcement Administration (DEA); paragraph [0012]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify the Brush invention to provide wherein the practitioner identifier is a two-factor authentication identifier, as taught by Savin, in order to provide greater system security compliant with U.S.D.O.J. regulations (see Savin par. [0073]). 

Brush and Savin do not explicitly disclose the raw data further comprises a patient status before and after the procedure. Weinstein discloses wherein the raw data further comprises a patient status before and after the procedure (“Study measures were collected at baseline and at regularly scheduled follow-up visits,” page 2444; “TABLE 5 shows estimated mean changes from baseline and the treatment effects (differences in changes from baseline between treatment groups) for 3 months, 1 year, and 2 years,” page 2445). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify the combination of Brush and Savin to include patient status before and after a procedure as taught by Weinstein, in order to provide a means for determining how much value a procedure provided the patient (see Weinstein Abstract). 

Regarding claim 2, Brush discloses: A computer-implemented method for recording a first health care event and calculating a reimbursement (identifying a medically appropriate action to perform during a clinical encounter (first health care event) for a patient that, if performed, results in a reimbursement to a care provider; abstract), the method comprising: 
--Acquiring metadata for the first health care event (system 200 includes a plan manager 212 (database) residing on a server of the central station 22; the plan manager 212 receives a care item for a particular patient (metadata); figures 1, 2; paragraphs [0048]-[0050], [0075]), the metadata comprising: 
--i. a patient identifier (the plan manager 212 includes a patient identifier 230; paragraphs [0078], [0079]);
--ii. a patient identifier entry time (time of clinical encounter; paragraph [0083]; “date/time of event associated with data, other clinical data associated therewith” paragraph [0077]); 
--iii. a practitioner identifier (clinician or provider identifier; paragraph [0082]);
--iv. a practitioner identifier entry time (time of clinical encounter; paragraph [0083])); 
--v. a health care site identifier (time of clinical encounter; paragraph [0083]; “date/time of event associated with data, other clinical data associated therewith” paragraph [0077]); 
--vi. a health care site identifier entry time (time of clinical encounter; paragraph [0083]; “date/time of event associated with data, other clinical data associated therewith” paragraph [0077]); and 
--vii a medical reason for the event (reason for the visit; paragraph [0070]); 
--Receiving a request for reimbursement (the plan manager 212 initiates reimbursement to the care provider for healthcare services provided to the patient in association with a clinical encounter; paragraph [0078]); 
--Generating a list of one or more procedures based on the medical reason (the particular physician being visited and the reason for the visit can be utilized to identify data to include in a care ticket and/or care plan (procedures) associated with the physician visit; paragraph [0070]); 
--Generating a list of required data types and a list of required quality data for each of the one or more procedures (a care ticket or care plan can be generated appropriate to the particular patient, the health history of the patient, the particular clinical encounter, etc. (required data types); paragraph [0071]; guidelines, standards of care and other normative information ( quality data) are utilized to determine appropriateness of healthcare information provided within a care ticket and/or care plan; paragraph [0072]); 
--Acquiring raw data for the first health care event (system 200 includes a plan developer 210 (database) residing on a server of the central station 22; the plan developer 210 includes a patient data referencer 220 that aggregates patient data (raw data) from multiple sources; figure 2; paragraphs [0048]-[0051], [0053]), the raw data comprising: a procedure selected from the list of procedures (the patient data referencer 220 references patient data upon receiving an indication to develop, generate, or update a PPH, a care ticket, or a care plan for a patient (list of procedures); paragraph [0057]); a medical device identifier for a medical device used in the procedure (remote healthcare devices 28 that can be personal computers, servers, routers, network PCs, peer devices, etc. (medical devices including an identifier) are linked to the central station 22 via network 26; figure 1; paragraphs [0038], [0040]); a medical device identifier entry time (a PPH, a care plan, and/or a care ticket for a patient can be generated at any time prior to or during a clinical encounter; paragraph [0051 ]); and one or more quality data from the medical device used in the procedure (generating a PPH for the patient from acquired patient data input from one or more remote devices 28 or a user device 214 in communication with the database 216, the plan developer 210; paragraphs [0040], [0092]);
 --Calculating a reimbursement for the first health care event based on at least the procedure, the medical device identifier, the list of required quality data and the one or more quality data from the medical device (reimbursement initiator 238 facilitates reimbursement to a care provider; actions provided in a care ticket and/or care plan (procedure) can be deemed acceptable or preapproved for reimbursement; paragraph [0086]).
Brush does not explicitly disclose the practitioner identifier is a two-factor authentication identifier. Savin discloses wherein the practitioner identifier is a two-factor authentication identifier (two factor authentication required by the U.S. Drug Enforcement Administration (DEA); paragraph [0012]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify the Brush invention to provide wherein the practitioner identifier is a two-factor authentication identifier, as taught by Savin, in order to provide greater system security compliant with U.S.D.O.J. regulations (see Savin par. [0073]). 
Brush and Savin do not explicitly disclose the raw data further comprises a patient status before and after the procedure. Weinstein discloses wherein the raw data further comprises a patient status before and after the procedure (“Study measures were collected at baseline and at regularly scheduled follow-up visits,” page 2444; “TABLE 5 shows estimated mean changes from baseline and the treatment effects (differences in changes from baseline between treatment groups) for 3 months, 1 year, and 2 years,” page 2445). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify the combination of Brush and Savin to include patient status before and after a procedure as taught by Weinstein, in order to provide a means for determining how much value a procedure provided the patient (see Weinstein Abstract). 

Regarding claim 3, Brush further discloses: wherein the patient identifier, the practitioner identifier and the health care site identifier are retrievably stored in one or more databases (system 200 includes a plan manager 212 (database) residing on a server of the central station 22; the plan manager 212 includes a patient identifier 230, clinician or provider identifier, and the care provider visited; figures 1, 2; paragraphs [0048]-[0050], [0070], [0075] [0078], [0079], [0082]).

Regarding claim 11, Brush and Savin render claim 10 obvious for the reasoning described below. Brush and Savin do not expressly disclose, but Weinstein teaches: wherein the quality data for the procedure includes a patient status before and after the procedure (“Study measures were collected at baseline and at regularly scheduled follow-up visits,” page 2444; “TABLE 5 shows estimated mean changes from baseline and the treatment effects (differences in changes from baseline between treatment groups) for 3 months, 1 year, and 2 years,” page 2445). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify the combination of Brush and Savin to include patient status before and after a procedure as taught by Weinstein, in order to provide a means for determining how much value a procedure provided the patient (see Weinstein Abstract). 

Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Brush (USP App. Pub. No. 2012/0173266) in view of Savin (USP App. Pub. No. 2013/0317848), Weinstein (“Surgical vs Nonoperative Treatment for Lumbar Disk Herniation The Spine Patient Outcomes Research Trial (SPORT): A Randomized Trial” by Weinstein et al.), and Marshall (WO 2016019465 A1).

Regarding claim 5, Brush, Savin, and Weinstein do not expressly disclose, but Marshall teaches wherein the patient identifier is anonymized (the system comprises a database to store the medical record data and a plurality of access permissions, and the database identifies each patient's medical record data by an anonymous identifier for the patient; paragraph [0004]).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify the combination of Brush, Savin, and Weinstein to include anonymizing a patient identifier as taught by Marshall because this would provide greater patient privacy.


Claims 7 is rejected under 35 U.S.C. 103 as being unpatentable over Brush (USP App. Pub. No. 2012/0173266) in view of Savin (USP App. Pub. No. 2013/0317848), Weinstein (“Surgical vs Nonoperative Treatment for Lumbar Disk Herniation The Spine Patient Outcomes Research Trial (SPORT): A Randomized Trial” by Weinstein et al.), and Vo (USP App. Pub. No. 2016/0042483).

Regarding claim 7, Brush further discloses: Generating a second health care event by adding additional metadata and additional raw data to the first health care event metadata and the first health care event raw data (a newly generated or updated care item can reflect or incorporate any previous patient data added, deleted, or modified in association with the patient; paragraph [0083]).
Brush Savin do not expressly disclose, but Weinstein further teaches:
--wherein the first health care event is immutable (a patient’s baseline status is immutable because it is fixed and used for future change calculations). The motivation to combine is the same as in claim 1.
Brush, Savin, and Weinstein do not expressly disclose, but Vo teaches: and the second health care event is associated with a second practitioner identifier entry time (updating a patient's health records (adding a second health care event) via the user interface during a limited time period; figure 16; paragraphs [0096]-[0100]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify the Brush, Savin, and Weinstein to provide that the second health care event is associated with a second practitioner identifier entry time, as taught by Vo, in order to provide a patient controlled electronic medical record system that can be used by patients, various healthcare professionals, and even emergency medical services (Vo Abstract).

Claims 8 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Brush (USP App. Pub. No. 2012/0173266) in view of Savin (USP App. Pub. No. 2013/0317848), Weinstein (“Surgical vs Nonoperative Treatment for Lumbar Disk Herniation The Spine Patient Outcomes Research Trial (SPORT): A Randomized Trial” by Weinstein et al.), and Eventium (USP App. Pub. No. 2015/0310181).

Regarding claim 8, Brush further discloses: wherein the raw data for the health care event is aggregated (the patient data referencer 220 references patient data (raw data) aggregated from multiple sources such as personal health records 312, health information exchange 314, continuity of care documents 316, etc.; patient data store 404 includes aggregated patient data (raw data) from a plurality of sources; figures 2-4; paragraphs [0053], [0095]), but does not disclose wherein the raw data for the health care event is aggregated and analyzed to modify the list of procedures, the list of data types and the list of quality data. 
Eventium discloses wherein the raw data for the health care event is aggregated and analyzed to modify the list of procedures, the' list of data types and the list of quality data (one or more clinical pathways (list of procedures, the list of data types and the list of quality data) are updated or modified based on the aggregated data; paragraph [0051]). 
It would have been obvious to a person of ordinary skill in the art, at the time of invention, to modify the combination of Brush, Savin, and Weinstein to provide wherein the raw data for the health care event is aggregated and analyzed to modify the list of procedures, the list of data types and the list of quality data, as taught by Eventium, in order to provide a device with locally stored patient information and clinical pathways for providing improved healthcare services in dynamic and remote environments (abstract).

Regarding claim 15, Brush further discloses: wherein the raw data for the health care event is aggregated (the patient data referencer 220 references patient data (raw data) aggregated from multiple sources such as personal health records 312, health information exchange 314, continuity of care documents 316, etc.; patient data store 404 includes aggregated patient data (raw data) from a plurality of sources; figures 2-4; paragraphs [0053], [0095]). 

It would have been obvious to a person of ordinary skill in the art, at the time of invention, to modify the combination of Brush, Savin, and Weinstein to provide wherein the raw data for the health care event is aggregated and analyzed to modify the list of procedures, the list of data types and the list of quality data, as taught by Eventium, in order to provide a device with locally stored patient information and clinical pathways for providing improved healthcare services in dynamic and remote environments (abstract).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Brush (USP App. Pub. No. 2012/0173266) in view of Savin (USP App. Pub. No. 2013/0317848), Weinstein (“Surgical vs Nonoperative Treatment for Lumbar Disk Herniation The Spine Patient Outcomes Research Trial (SPORT): A Randomized Trial” by Weinstein et al.), and Vining (USP App. Pub. No. 2012/0033871).

Regarding claim 9, Brush, Savin, and Weinstein do not expressly disclose, but Vining teaches:
--wherein the procedure selected from the list of procedures is to record a radiology reading, the procedure comprising: Providing a radiology image on a monitor (“Upon selection of a particular patient by the radiologist, the file loader displays all of the associated unread examination files for that patient,” par. [0028]); 
--Viewing the radiology image by a radiologist (“After initialization of the menus, the first available image from the sorted images is displayed in a user-interface by a 2D viewer 610 as shown in FIG. 6A from which the radiologist may begin analysis of the first image,” par. [0034]); 
(“The process of recording a diagnostic finding begins with positioning the cursor over the location of the feature on the digital image and clicking the RMB at step 312,” par. [0044]); 
--Providing an annotation of the radiology image by an audio or video recording (“annotation of findings,” par. [0049]); and 
--Storing the radiology image, the screen-shot, the time stamp and the annotation (“The reporting system also supports “real-time dynamic radiology.” Each diagnostic finding is annotated with a timestamp,” par. [0065]); and 
--the list of required data types comprises: the radiology image; the screen-shot of the radiology image with the time-stamp of the viewing by the radiologist; and the annotation of the radiology image by an audio or video recording (paragraphs [0044], [0048], and [0060]).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify the combination of Brush, Savin, and Weinstein to provide this type of radiology recording for the purpose of providing improved standardized reporting of this type of diagnostic information (paragraph 0007 of Vining).


Claim 10 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Brush (USP App. Pub. No. 2012/0173266) in view of Savin (USP App. Pub. No. 2013/0317848).
Regarding claim 10, Brush discloses: A health care data system to determine a reimbursement for a health care event (identifying a medically appropriate action to perform during a clinical encounter (first health care event) for a patient that, if performed, results in a reimbursement to a care provider; abstract) comprising: 
(system 200 includes a plan manager 212 (database) residing on a server of the central station 22; the plan manager 212 receives a care item for a particular patient (metadata); figures 1, 2; paragraphs [0048]-[0050], [0075]), the metadata comprising: 
--a patient identifier (the plan manager 212 includes a patient identifier 230; paragraphs [0078], [0079]); 
--a practitioner identifier (time of clinical encounter; paragraph [0083]; “date/time of event associated with data, other clinical data associated therewith” paragraph [0077]); 
--a health care site identifier (time of clinical encounter; paragraph [0083]; “date/time of event associated with data, other clinical data associated therewith” paragraph [0077]); 
--a time entry for each of the patient identifier, the practitioner identifier and the health care site identifier (time of clinical encounter; paragraph [0083]; “date/time of event associated with data, other clinical data associated therewith” paragraph [0077]); and 
--a medical reason for the health care event (reason for the visit; paragraph [0070]); 
--a database for storing raw data for the health care event, the raw data including: a list of procedures for the medical reason; a procedure selected from the list of procedures (the patient data referencer 220 references patient data upon receiving an indication to develop, generate, or update a PPH, a care ticket, or a care plan for a patient (list of procedures); paragraph [0057]); 
--a list of data types for the procedure (a care ticket or care plan can be generated appropriate to the particular patient, the health history of the patient, the particular clinical encounter, etc. (required data types); paragraph [0071]); 
--a list of quality data for the procedure (guidelines, standards of care and other normative information ( quality data) are utilized to determine appropriateness of healthcare information provided within a care ticket and/or care plan; paragraph [0072]);
(remote healthcare devices 28 that can be personal computers, servers, routers, network PCs, peer devices, etc. (medical devices including an identifier) are linked to the central station 22 via network 26; figure 1; paragraphs [0038], [0040]); 
--a time entry for the medical device identifier (time of clinical encounter; paragraph [0083]; “date/time of event associated with data, other clinical data associated therewith” paragraph [0077]); and 
--at least one quality data from the list of quality data, measured from the medical device for the health care event (generating a PPH for the patient from acquired patient data input from one or more remote devices 28 or a user device 214 in communication with the database 216, the plan developer 210; paragraphs [0040], [0092]); 
--a processor in communication with the metadata database and the raw data database (computer-executable instructions, such as program modules, being executed by a computer; paragraph [0034]); and 
--a memory with an executable application for calculating the reimbursement quantum for the health care event based on at least the procedure, the medical device and the quality data (components of a general purpose computing device of the central station 22 include a processing unit, internal system memory, and a system bus for coupling various system components; figure 1; paragraph [0035]).
Brush does not explicitly disclose the practitioner identifier is a two-factor authentication identifier. Savin discloses wherein the practitioner identifier is a two-factor authentication identifier (two factor authentication required by the U.S. Drug Enforcement Administration (DEA); paragraph [0012]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify the Brush invention to provide wherein the practitioner identifier is a two-factor see Savin par. [0073]). 

Regarding claim 13, Brush further discloses a processor and a memory with an executable application for aggregating the metadata and the raw data for analysis (components of a general purpose computing device of the central station 22 include a processing unit, internal system memory and computer-executable instructions, such as program modules; paragraphs [0034], [0035]; the patient data referencer 220 references patient data aggregated from multiple sources such as personal health records 312, health information exchange 314, continuity of care documents 316, etc.; patient data store 404 includes aggregated patient data from a plurality of sources; figures 2-4; paragraphs [0053], [0095]).

Claim 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brush (USP App. Pub. No. 2012/0173266) in view of Savin (USP App. Pub. No. 2013/0317848) and Marshall (WO 2016019465 A1).

Regarding claim 12, Brush and Savin do not expressly disclose, but Marshall teaches wherein the patient identifier is anonymized (the system comprises a database to store the medical record data and a plurality of access permissions, and the database identifies each patient's medical record data by an anonymous identifier for the patient; paragraph [0004]).
It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify the combination of Brush and Savin to include anonymizing a patient identifier as taught by Marshall because this would provide greater patient privacy.

Regarding claim 14, Brush and Savin do not expressly disclose, but Marshall teaches: wherein the executable application includes a correlation of the selected procedure with a patient status after the procedure (the computing device receives a jr status indication from the medical record data for each of the plurality of patients in the roster, then displays a list of the patients in the roster and the status of each patient based on the status indication; the server selects the status indication based on a stage of recovery. (status correlated with procedure); paragraph [0011]). It would have been obvious to a person of ordinary skill in the art, at the time of the invention, to modify the combination of Brush and Savin to provide wherein the executable application includes a correlation of the selected procedure with a patient status after the procedure, as taught by Marshall, in order to provide a means for ascertaining a patient's health status at a given time for furthering value-based reimbursement.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BLANCHETTE whose telephone number is (571)272-2299.  The examiner can normally be reached on Monday - Thursday 7:30AM - 6:00PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham can be reached on (571) 272-6805. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/JOSHUA B BLANCHETTE/               Examiner, Art Unit 3626